DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 2 is cancelled and claims 1, 3-5, and 9-15 are amended. Claims 1 and 3-15 filed 3/15/22 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1 and 3-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or abstract idea), an abstract idea without significantly more. Claims 1 and 3-13 are directed to systems, claim 14 is drawn to a method, and claim 15 is drawn to a non-transitory storage medium, all of which are statutory classes of invention.    
Step 1 – Statutory Category: Nevertheless, independent claims 1, 14, and 15 are directed to an abstract idea. The claims are drawn a commercial or legal interactions under certain methods of organizing human activity, or information processing to complete a payment securely, in this case. 
Step 2A – Prong 1 Judicial Exception Recited: The independent claims recite the following limitations which fall under commercial or legal interactions: identifying a paying person based on a face image, accepting payment made by the paying person identified, detecting an approaching person who is other than the paying person and comes closer during the person making payment, and suppressing an action taken by the approaching person when it detects the approaching person, wherein suppressing the action comprises stopping the payment when the approaching person is detected. These steps which are done by using generic computing components. If the claim limitations, under the broadest reasonable interpretation, covers performance of the limitations as a mental process but for the recitation of generic computer elements, then it falls within the “Commercial or Legal Interactions” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A – Prong 2 Practical Application: This judicial exception is not integrated into a practical application because the claim as a whole merely describes the concept of information processing with generally recited computer elements such as a memory and hardware processor. Accordingly, the generally recited computer elements of a memory and hardware processor do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computer environment is not a practical application of the abstract idea, and does not take the claim out of the Commercial or Legal Interactions grouping.  The claims are directed to an abstract idea.
Step 2B – Inventive Concept: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a memory and hardware processor to perform these steps amounts to no more than mere instructions to apply the exception using generic computing elements. Mere instructions to apply an exception using generic computing components cannot provide an inventive concept. The claims are not patent eligible.
Regarding dependent claim 3, the claim is directed to limitations which serve to limit by warning an approaching person is coming. Although there is a hardware processor generally claimed, these claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. The claim further defines the abstract idea, and a warning is part of the abstract idea of information processing.
Regarding dependent claim 4, the claim is directed to limitations which serve to limit by displaying information. Although there is a hardware processor generally claimed, these claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. The claim further defines the abstract idea, and displaying information is part of the abstract idea of information processing.
Regarding dependent claims 5 and 6, the claims are directed to limitations which serve to limit by distance/ranging information. Although there is a hardware processor generally claimed, these claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. The claim further defines the abstract idea, and distance/ranging information is part of the abstract idea of information processing.
Regarding dependent claims 7 and 8, the claims are directed to limitations which serve to limit by lidar/light. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. The claim further defines the abstract idea, and lidar/light is merely an additional element.
Regarding dependent claim 9, the claim is directed to limitations which serve to limit by matching images. Although there is a hardware processor generally claimed, these claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. The claim further defines the abstract idea, and matching images is part of the abstract idea of information processing.
Regarding dependent claims 10-13, the claims are directed to limitations which serve to limit by an object. Although there is a hardware processor generally claimed, these claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. The claim further defines the abstract idea, and an object is part of the abstract idea of information processing.
Therefore, the limitations of the inventions, when viewed individually and in ordered combination, are directed to ineligible subject matter.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6. 	Claims 1-6 and 9-15 are rejected are rejected under 35 U.S.C. 103(a) as being unpatentable over Taira et al (2016/0189162) in view of Takashi et al (JP 2010/176278).
Re Claims 1, 14, 15: Taira discloses comprising: 
a memory storing instructions (see [0034] memory 112);
at least one hardware processor configured to execute the instructions to implement (see [0034] processor 111):
identifying a paying person based on a face image (see [0024] identifies customer by face authentication);
accepting a payment made by the paying person identified by the identifying unit (see [0024] executes settlement of purchase price of identified customer).
Although Taira discloses [0060] detects incoming person and [0069] exiting confirmation module 271 may be omitted when exiting of customer after settlement process because of layout of route to exit, it fails to explicitly disclose the following. Meanwhile, Takashi discloses:
detecting an approaching person who is other than the paying person and comes closer to a payment terminal during the paying person making payment (see page 6, column 3: detects peeper, or third party. The display screen shown in FIG. 4 (f) is a display screen for notifying the operator 2 that there is another person at a peekable position, and a “Cancel” input button 53 is displayed on the upper right. Below that, a warning notification message “Peep detected!” Is displayed, an image display area frame 62 of the camera image is displayed in the lower left, and a “confirm” input button 58 is displayed in the lower right. In the image display area frame 62, the image of the person 9 or 18 who is not moving but detected by the network camera 5 or the built-in camera 6 and the image of the operator 2 operates the positional relationship between them. It is displayed so that the person 2 can judge. See also page 4 columns 2-3: FIG. 2 (a) is a diagram schematically showing the actual state of monitoring or detection by the network camera 5 of the automatic transaction apparatus with a security code peeping prevention function according to each embodiment, and FIG. It is a figure which shows typically the actual condition of the monitoring or detection by 6.); 
and suppressing an action taken by the approaching person when the approaching person is detected wherein suppressing the action comprises stopping the payment when the approaching person is detected (see page 2, column 5: when it detects a peeper, operation or transaction can be stopped. In addition, for example, an image within the viewing angle of a camera equipped with an ATM is taken, a face area is detected from an image input from the camera, and characteristics of registered criminal face image databases and users (operators) If the person's face image is matched and the person is determined to be a criminal, not only will the transaction be stopped, but if the operator is a normal person, that person will be able to operate the user from the position of the person behind. There has been proposed an information processing apparatus that registers a face image of a person and warns an operator when it is determined that the person is peeping. Then, in page 6, column 3: The display screen shown in FIG. 4 (f) is a display screen for notifying the operator 2 that there is another person at a peekable position, and a “Cancel” input button 53 is displayed on the upper right. Below that, a warning notification message “Peep detected!” Is displayed, an image display area frame 62 of the camera image is displayed in the lower left, and a “confirm” input button 58 is displayed in the lower right. In the image display area frame 62, the image of the person 9 or 18 who is not moving but detected by the network camera 5 or the built-in camera 6 and the image of the operator 2 operates the positional relationship between them. It is displayed so that the person 2 can judge. Then in page 6, column 4: The display screen shown in FIG. 4 (g) is a display screen for notifying the operator 2 of the presence of a peepable person and confirming whether or not to enter the password. This display screen is a confirmation display screen that assumes that the person displayed in the image display area frame 62 is, for example, a companion of the operator 2 and is a person who does not have any trouble even if peeped.”  [0044] to [0074] and Fig. 1-5, a warning notification and non-display or non-presentation by not getting on page of secret number).
From the teaching of Takashi, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Taira’s invention with Takashi’s disclosure of a third party in order for “… notifying an operator in process that a third person is peeping, and preventing leakage of a PIN (see Takashi Abstract).”
Re Claim 3: Taira discloses wherein at least one hardware processor is further configured to execute the instructions to implement issuing a warning when the approaching person is detected (see [0081] notified when detecting entering of customer).
Re Claim 4: Taira discloses wherein the payment terminal comprises a display device that displays information related to the payment made by the paying person, and wherein the at least one hardware processor is further configured to execute the instructions to implement hiding a part or a whole of information displayed on the display device when the approaching person is detected (see [0041] display unit 136).
Re Claim 5: Taira discloses wherein at least one hardware processor is further configured to execute the instructions to implement detect the approaching person based on distance information acquired by a ranging apparatus that acquires a distance to a ranging target (see [0118] range within mobile terminal). 
Re Claim 6: Taira discloses wherein the ranging apparatus is arranged such that the payment terminal is included in a ranging range (see [0118] range within mobile terminal). 
Re Claim 9: Taira discloses wherein the at least one hardware processor is further configured to execute the instructions to implement acquiring a face image of a person present again within a predetermined range during the paying person making payment and, when a face image of the person and a face image of the paying person are not matched, detects the person as the approaching person (see [0030] face image when near entrance).
Re Claim 10: Taira discloses wherein the at least one hardware processor is further configured to execute the instructions to implement detecting the approaching person by determining whether or not an object present near the payment terminal is the approaching person (see [0191] object of settlement). 
Re Claim 11: Taira discloses wherein the at least one hardware processor is further configured to execute the instructions to implement determining whether or not the object is the approaching person based on a shape of the object (see [0191] object of settlement). 
Re Claim 12: Taira discloses wherein the at least one hardware processor is further configured to execute the instructions to implement determining that the object is the approaching person when a size of the object is within a predetermined range (see [0053] face image size, [0061] size of image).
Re Claim 13: Taira discloses wherein at least one hardware processor is further configured to execute the instructions to implement determining when the object has been present near the payment terminal since a point of time when the paying person is identified for the first time (see [0084] if visiting customer is present or not).
7. 	Claims 7 and 8 are rejected are rejected under 35 U.S.C. 103(a) as being unpatentable over Taira et al (2016/0189162) in view of Takashi et al (JP 2010/176278), and further in view of Herring et al (2016/0110772).
	Re Claim 7: However, Taira and Takashi fail to disclose the following. Meanwhile, Herring discloses: wherein the ranging apparatus includes a Light Detection and Ranging (LIDAR) device (see [0032] lidar sensors).
	From the teaching of Herring, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Taira’s and Takashi’s inventions with Herring’s disclosure of lidar sensors in order “… to trigger one or more events during an interaction of a person with an item and within an environment having a plurality of items (see Herring Abstract).”
Re Claim 8: However, Taira and Takashi fail to disclose the following. Meanwhile, Herring discloses: wherein the LIDAR device includes a laser light source that emits invisible light (see [0049] transparent prism and transparent light). 
From the teaching of Herring, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Taira’s and Takashi’s inventions with Herring’s disclosure of light in order “… to trigger one or more events during an interaction of a person with an item and within an environment having a plurality of items (see Herring Abstract).”
Response to Arguments
8.	Applicant's arguments filed 3/15/22 have been fully considered but they are not persuasive. The applicant’s amendments overcome the 35 USC 112(f) rejection as the means language has been removed. With respect to the 35 USC 101 rejection, the applicant’s arguments are not found to be convincing and the 101 rejection is maintained.
First, the Applicant argues that the claims are not directed to commercial or legal interactions. However, the Examiner respectfully disagrees. The claims are still directed to an abstract idea of information processing to complete a payment securely, which falls under commercial or legal interactions. Therefore, the claims are directed to an abstract idea. The Specification and claims focus on processing transactions securely, which falls under commercial or legal interactions, which falls within the category of Certain Methods of Organizing Human Activity and therefore is an abstract idea. "Commercial interactions" or "legal interactions" include agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations. Processing transactions securely would fall directly under sales activities or behaviors or business relations, therefore not satisfying Prong 1 of Step 2A. 
The applicant further argues that the claims should be compared to Examples 37 thru 42 in the 2019 PEG, however that is not one of the methods to determine statutory eligibility. Next, the applicant argues that the claims should not be rejected under 101 as the claims would be advantageous, again this is not a rule to determine statutory eligibility, and is more pertinent to discussing 35 USC 103. 
In regards to prong 2 of Step 2A, the claims recite a hardware processor and memory, and they are recited at a high level of generality, and therefore are merely using computer processing components to perform the abstract idea of information processing to complete a payment securely. After further review of the Specification, there is no disclosure of technical enhancements to any of the computing components, as in multiple instances of the Specification it discloses generally recited elements. Interpreting the claims in view of the Specification, the claims recite the judicial exception are mere instructions to apply the exception of information processing to complete a payment securely (see MPEP 2106.05(f)). The elements recited above do not recite and are not directed to any elements or functions that improve underlying technology. 
The pending claims do not describe a technical solution to a technical problem.  The pending claims are directed to solving the problem of information processing to process a payment securely. The claims of the instant application describe an improvement to a business process i.e., of processing a payment securely, not improvement in the functioning of the computer itself or an improvement to any other technology or technological field.
Next, in regards to satisfying Prong 2 of Step 2A, we need to evaluate whether the claims are not a drafting effort designed to monopolize the alleged judicial exception. The Examiner respectfully notes that the determination of whether claims include features that are a drafting effort designed to monopolize the abstract idea is not a separate analysis, but rather a conclusion that is reached after consideration of prong 2 and recognizing a lack of integration of the claims into a practical application. Applicant’s additional arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims defines patent eligible subject matter.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. The dependent claims do not resolve the deficiency of the independent claims and accordingly stand rejected under 35 U.S.C. 101 based on the same rationale. 
	With respect to the 35 USC 103 rejection arguments, the Examiner respectfully disagrees. The applicant argues that the following is not disclosed: “… suppressing an action taken by the approaching person when the approaching person is detected, wherein suppressing the action comprises stopping the payment when the approaching person is detected.” 
It is clear from the Takashi reference that is detecting a peeper (or another person) and stops transactions when a peeper is detected. When it detects a peeper, operation or transaction can be stopped. In addition, for example, an image within the viewing angle of a camera equipped with an ATM is taken, a face area is detected from an image input from the camera, and characteristics of registered criminal face image databases and users (operators) If the person's face image is matched and the person is determined to be a criminal, not only will the transaction be stopped, but if the operator is a normal person, that person will be able to operate the user from the position of the person behind. There has been proposed an information processing apparatus that registers a face image of a person and warns an operator when it is determined that the person is peeping. Furthermore, in [0044] to [0074] and Fig. 1-5, a warning notification and non-display or non-presentation by not getting on page of secret number. 
Again, from the Takashi reference: “The display screen shown in FIG. 4 (f) is a display screen for notifying the operator 2 that there is another person at a peekable position, and a “Cancel” input button 53 is displayed on the upper right. Below that, a warning notification message “Peep detected!” Is displayed, an image display area frame 62 of the camera image is displayed in the lower left, and a “confirm” input button 58 is displayed in the lower right. In the image display area frame 62, the image of the person 9 or 18 who is not moving but detected by the network camera 5 or the built-in camera 6 and the image of the operator 2 operates the positional relationship between them. It is displayed so that the person 2 can judge.  The display screen shown in FIG. 4 (g) is a display screen for notifying the operator 2 of the presence of a peepable person and confirming whether or not to enter the password. This display screen is a confirmation display screen that assumes that the person displayed in the image display area frame 62 is, for example, a companion of the operator 2 and is a person who does not have any trouble even if peeped.” This clearly stops (or suppresses the action) including stopping the transaction or payment.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Harper (Selfie pay: Security fears as facial recognition set to revolutionise payments, NPL) is found to be the most pertinent NPL prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fawaad Haider/
Examiner, Art Unit 3687 
/ALLISON G WOOD/Primary Examiner, Art Unit 3625